Citation Nr: 1026076	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service in the U.S. Army from September 
1974 to December 1974 and served in the Army National Guard for 
periods from September 1973 to March 1985.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The case is currently under the jurisdiction of the 
Waco, Texas, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a low back 
disability which she attributes to an injury suffered during her 
National Guard duty in 1978 when she lifted a heavy pot of water.  
A VA examiner in April 2006 diagnosed degenerative disc disease 
at L5 with occasional pain down the right leg.  He provided an 
opinion that "since there is no documentation of her having been 
treated for low back strain or disc disease in the military it is 
less likely than not that her current low back disease is related 
to military service."  

The service treatment records in fact show that the Veteran was 
treated for lumbosacral strain following an incident in December 
1978 when she picked up a heavy pot of water during kitchen duty.  
Private medical evidence dated in 1993 show diagnoses of lumbar 
herniated nucleus pulposus and lumbar degenerative arthritis.  
Since the April 2006 VA examiner's opinion mischaracterizes the 
state of the evidence, which does document treatment for 
lumbosacral strain during service, the Board finds that another 
examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of any current lumbar spine 
disability or disabilities.  The claims file 
must be made available to the examiner for 
review.  The examiner should conduct a 
thorough examination of the Veteran's back 
and diagnose any pathology found.  For any 
diagnosed condition, the examiner should 
opine as to whether it is at least as 
likely as not (i.e., 50 percent 
probability) that the disability is causally 
related to any incident of service, to 
include the documented injury in December 
1978.

A complete rationale is requested for each 
opinion provided.  If the examiner is unable 
to determine the etiology of the claimed 
conditions without resort to speculation, he 
or she should so state and explain why the 
cause of the disability cannot be known.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on appeal.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the Veteran and her representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


